
	

113 HR 2549 IH: Biliteracy Education Seal and Teaching Act
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2549
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Ms. Brownley of
			 California (for herself, Mr.
			 Vargas, and Mrs.
			 Napolitano) introduced the following bill; which was referred to
			 the Committee on Education and the
			 Workforce
		
		A BILL
		To award grants to States to establish a Seal of
		  Biliteracy program to recognize high-level student proficiency in speaking,
		  reading, and writing in both English and a second language.
	
	
		1.Short titleThis Act may be cited as the
			 Biliteracy Education Seal and Teaching
			 Act or the BEST
			 Act.
		2.FindingsCongress finds the following:
			(1)The people of the
			 United States celebrate cultural and linguistic diversity and seek to prepare
			 students with skills to succeed in the 21st century.
			(2)It is fitting to
			 commend the dedication of students who have achieved proficiency in multiple
			 languages and to encourage their peers to follow in their footsteps.
			(3)The study of world
			 languages in elementary and secondary schools should be encouraged because it
			 contributes to a student’s cognitive development and to the national economy
			 and security.
			(4)Recognition of
			 student achievement in language proficiency will enable institutions of higher
			 education and employers to readily recognize and acknowledge the valuable
			 expertise of bilingual students in academia and the workplace.
			(5)California has
			 pioneered the first State system in the Nation to recognize students for
			 achieving proficiency in multiple languages. In 2012, California awarded a Seal
			 of Biliteracy to over 10,000 graduating high school seniors in 37 school
			 districts.
			(6)Students in every
			 State should be able to benefit from a Seal of Biliteracy program.
			3.State Seal of
			 Biliteracy program
			(a)EstablishmentThe
			 Secretary of Education shall award grants to States to establish or improve a
			 Seal of Biliteracy program to recognize student proficiency in speaking,
			 reading, and writing in both English and a second language.
			(b)Grant
			 applicationIn order to receive a grant under this section, a
			 State shall submit an application to the Secretary at such time, in such
			 manner, and containing such information and assurances as the Secretary may
			 require, including—
				(1)a
			 description of the criteria a student must meet to demonstrate proficiency in
			 speaking, reading, and writing in both English and a second language;
				(2)assurances that a
			 student who meets the requirements under paragraph (1)—
					(A)receives a permanent seal or other marker
			 on the student’s secondary school diploma or its equivalent; and
					(B)receives
			 documentation of proficiency in the student’s official academic transcript;
			 and
					(3)assurances that a
			 student is not charged a fee for submitting an application under subsection
			 (c).
				(c)Student
			 participation in a Seal of Biliteracy programTo participate in a
			 Seal of Biliteracy program, a student must submit an application to the State
			 that serves the student at such time, in such manner, and containing such
			 information and assurances as the State may require, including assurances that
			 the student—
				(1)will receive a
			 secondary school diploma or its equivalent in the year the student submits an
			 application; and
				(2)has met the criteria established by the
			 State under subsection (b)(1).
				(d)Student
			 eligibility for applicationA student who gained proficiency in a
			 second language outside of school may apply to participate in a Seal of
			 Biliteracy program under subsection (c).
			(e)Use of
			 fundsGrant funds made available under this section shall be used
			 for administrative costs of establishing or improving and carrying out a Seal
			 of Biliteracy program and for public outreach and education about that
			 program.
			(f)Grant
			 terms
				(1)DurationA grant awarded under this section shall be
			 for a period of 2 years, and may be renewed at the discretion of the
			 Secretary.
				(2)RenewalAt
			 the end of a grant term, the recipient of such grant may reapply for a grant
			 under this section.
				(3)LimitationsA grant recipient under this section shall
			 not have more than 1 grant under this section at anytime.
				(4)Return of
			 unspent grant fundsNot later
			 than 6 months after the date on which a grant term ends, a recipient of a grant
			 under this section shall return any unspent grant funds to the
			 Secretary.
				(g)ReportNot
			 later than 9 months after receiving a grant under this section, a grant
			 recipient shall issue a report to the Secretary describing the implementation
			 of the Seal of Biliteracy program.
			(h)DefinitionsIn this section:
				(1)ESEA
			 definitionsThe terms secondary school,
			 Secretary, and State have the meanings given those
			 terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801).
				(2)Second
			 languageThe term second language means any language
			 other than English, including Braille and American Sign Language.
				(3)Seal of
			 Biliteracy programThe term
			 Seal of Biliteracy program means any program established under
			 section 3 of this Act.
				(i)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary $10,000,000 for each of fiscal years 2015 through 2019 to carry out
			 this section.
			
